Guadalupe-Blanco River




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 17, 2014

                                       No. 04-14-00084-CV

         Vanessa Jordan HARWOOD, William Crosby Harwood, and Donna Harwood,
                                   Appellants

                                                 v.

                       GUADALUPE-BLANCO RIVER AUTHORITY,
                                    Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-0134-CV-A
                          Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER
        Appellants’ brief was due April 7, 2014. Neither the brief nor a motion for extension of
time to file the brief was filed. We therefore order appellants to file, on or before April 28,
2014, their appellants’ brief and a written response reasonably explaining their failure to timely
file the brief or a proper motion to extend time to file the brief. If appellants fail to file a brief
and the written response or a proper motion to extend time to file the brief by the date ordered,
we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).




                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court